MEMORANDUM CASE.
This is a companion case to Campbell v. Title Guarantee Trust Co. (No. 8218), ante, p. 374, [9 P.2d 264], the opinion in which has been this day filed.
This action was instituted by plaintiff to quiet title. By way of defense defendant alleged in her amended answer the same facts which she set forth in her amended complaint for rescission in the other action. By stipulation the two actions were tried together. The trial court adjudged plaintiff to be the owner of the real property, subject, however, to a lien in favor of defendant for the sums paid to plaintiff upon the contract to purchase. Plaintiff appeals from the portion of the judgment providing for a lien upon the premises in favor of defendant.
[1] The opinion in Campbell v. Title Guarantee  TrustCo. (No. 8218), ante, p. 374 [9 P.2d 264], is determinative of all questions raised upon this appeal. Plaintiff *Page 764 
herein was entitled to judgment as prayed and the defendant was not entitled to recover the sums paid nor to a lien therefor. The portion of the judgment appealed from is reversed and the trial court is directed to enter judgment in favor of plaintiff quieting title against defendant Laura E. Campbell.
Nourse, P.J., and Sturtevant, J., concurred.
 *Page 1